Citation Nr: 1630123	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-05 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from September 6, 2005 to April 23, 2007, and a rating in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to December 1970 with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In this regard, the RO granted service connection for PTSD and assigned a 30 percent disability rating in a September 2006 rating decision, effective from September 6, 2005.  New evidence was received by VA in connection with the Veteran's PTSD rating in April 2007, August 2007 and September 2007.  In November 2007, the RO issued a rating decision increasing the Veteran's PTSD rating to 50 percent, effective April 23, 2007.  New evidence was again received in connection with the Veteran's PTSD symptoms in April 2008 and the Veteran requested an increase in his rating.  Thus, as new and material evidence was associated with the claims file within one year of the September 2006 and November 2007 rating decisions, these decisions did not become final.  Consequently, the issue on appeal is properly characterized as one for a higher initial rating from the effective date of service connection.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

The Veteran presented sworn testimony at a hearing before the undersigned in May 2016.  A transcript of that hearing is of record. 

The Veteran asserts that he cannot work because of his service-connected PTSD.  See September 2008 Application for Increased Compensation Based on Unemployability.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The records obtained from the Social Security Administration (SSA) appear to be incomplete, because a copy of the SSA determination regarding the Veteran's disability claim is not of record.  The Veteran reported that he is in receipt of disability benefits due to his PTSD.  H'rg Tr. at 3.  As such, attempts should be made to obtain any missing SSA records, including the disability determination regarding benefits.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records pertinent to the Veteran's claim for Social Security disability benefits from the SSA, including the determination regarding that claim and any medical records relied upon concerning that claim.

2.  Then, after taking any additional development deemed necessary, readjudicate the appeal of initial rating in excess of 30 percent for PTSD from September 6, 2005 to April 23, 2007, and a rating in excess of 50 percent thereafter.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




